EXHIBIT 10.1

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the “Amendment”) is entered into as of July 29,
2004, by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation (“Landlord”), and MASON ELECTRIC CO., a Delaware corporation
(“Tenant”), with respect to the following facts and circumstances:

A.         Landlord and Tenant have previously entered into that certain Lease
dated as of August 6, 2003 (the “Original Lease”) of certain premises more
particularly described in the Original Lease. Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease.

B.         Landlord and Tenant desire to amend the Original Lease on the terms
and conditions provided herein.

IT IS, THEREFORE, agreed as follows:

1.         Measurement. The following amendments are made to the Original Lease
to reflect the remeasurement of the Premises:

            1.1        The area of the Premises is increased to 95,714 square
feet, which is comprised of 88,254 square feet on the ground floor and 7,460
square feet in the Existing Mezzanine. The Excess Space contains 1,309 square
feet.

            1.2        The area of the Building is 200,632 square feet.

            1.3        Tenant’s Share is 47.0538%.

            1.4        The Schedule of Base Rent in Paragraph 4.1 of the
Original Lease is revised in its entirety to read as follows:

 

            Months    Monthly Base Rent    Monthly Base Rent
Per Square Foot  

 

1-4

 

5-10

 

11-24

 

25-48

 

49-72

 

73-96

 

97 - Expiration of
initial term

  

 

Abated

 

$25,206.14

 

$50,412.27

 

$53,905.26

 

$57,681.46

 

$61,740.87

 

$66,083.50

  

 

Abated

 

$0.267

 

$0.534

 

$0.571

 

$0.611

 

$0.654

 

$0.700

            1.5        The amount of the security deposit under Paragraph 5 of
the Original Lease is hereby decreased to $50,412.27.

            1.6        On the execution and delivery of this Amendment by
Tenant, Tenant shall receive as a credit against Base Rent (a) an amount equal
to the excess of the amount paid by Tenant upon the execution of the Original
Lease pursuant to the second paragraph of Paragraph 4.1 of the Original Lease
over the Base Rent for the fifth month after the Commencement Date (as adjusted
pursuant to this Amendment), and (b) an amount equal to the excess of the amount
paid by Tenant for the security deposit upon the execution of the Original Lease
over the security deposit (after adjustment pursuant to this Amendment).



--------------------------------------------------------------------------------

2.         Parking. Exhibit “B” to the Original Lease is hereby deleted in its
entirety and replaced with Exhibit “B” attached hereto. As provided in the
Original Lease, Tenant’s Parking Area shall contain 232 parking spaces outside
of the loading dock area shown on Exhibit “B” (the “Loading Dock Area”) and 20
tandem parking spaces in the Loading Dock Area. As and to the extent provided in
the Original Lease, Tenant may increase the number of parking stalls in the
Loading Dock Area by restriping.

3.         Tenant Improvement Allowance. The amount of the Tenant Improvement
Allowance payable by Landlord under the Original Lease is hereby increased to
$504,806.00. As of the date of this Amendment, Landlord has not yet paid the
Tenant Improvement Allowance to Tenant, and Landlord reaffirms Landlord’s
obligation to pay the Tenant Improvement Allowance to Tenant in accordance with
the Original Lease.

4.         Commencement Date. The Commencement Date is hereby agreed to be
May 17, 2004.

5.         Tenant Estoppel. As additional consideration for this Amendment,
Tenant hereby certifies that:

   (a)         The Original Lease (as amended hereby) is in full force and
effect.

   (b)         To Tenant’s knowledge, there are no uncured defaults on the part
of Landlord or Tenant under the Original Lease.

   (c)         There are no existing offsets or defenses which Tenant has
against the enforcement of the Original Lease (as amended hereby) by Landlord;
provided that nothing in this Section 5 shall limit Landlord’s obligation under
the Original Lease to pay the Tenant Improvement Allowance.

   (d)         Tenant has accepted Landlord’s Work as substantially completed.

6.         Landlord Estoppel. As additional consideration for this Amendment,
Landlord hereby certifies that:

   (a)         The Original Lease (as amended hereby) is in full force and
effect.

   (b)         To Landlord’s knowledge, there are no uncured defaults on the
part of Landlord or Tenant under the Original Lease.

   (c)         There are no existing offsets or defenses which Landlord has
against the enforcement of the Original Lease (as amended hereby) by Tenant.

   (d)         Landlord has completed any inspection of the improvements
required by the Original Lease.

7.        Reaffirmation. Except as specifically provided herein, the terms and
conditions of the Original Lease as amended hereby are confirmed and continue in
full force and effect.

8.        Successors. This Amendment shall be binding on the heirs,
administrators, successors and assigns (as the case may be) of the parties
hereto.

 

- 2 -



--------------------------------------------------------------------------------

9.         Counterparts. This Amendment may be executed in counterparts, all of
which shall constitute the same Agreement, notwithstanding that all parties to
this Amendment are not signatory to the same or original counterpart. Delivery
of an executed counterpart of this Amendment by telefacsimile shall be equally
as effective as delivery of an original executed counterpart. Any party
delivering an executed counterpart of this Amendment by telefacsimile also shall
deliver an original executed counterpart of this Amendment, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability and binding effect of this Amendment. Signature pages may be
detached from the counterparts and attached to a single copy of this Amendment
to physically form one (1) document.

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

“LANDLORD”  

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

 

By:        

 

UNIRE REAL ESTATE GROUP,

INC., Its Managing Agent

 

By:        

 

/s/ MARK F. HARRYMAN - Pres

   

[Printed Name and Title]

 

“TENANT”  

MASON ELECTRIC CO.,

 

a Delaware Corporation

      By:          

/s/ ROYA HADAEGH, Dir of Finance

    [Printed Name and Title]  

 

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “B”

(See Attached.)



--------------------------------------------------------------------------------

EXHIBIT B

TENANT’S PARKING AREA

 

LOGO [g567273xbrl_ex10-1st045.jpg]



--------------------------------------------------------------------------------

GUARANTOR’S CONSENT

Esterline Technologies Corporation, a Delaware corporation (“Guarantor”), as
Guarantor under that certain Lease Guaranty dated as of August 6, 2003 ( the
“Guaranty”), in favor of The Prudential Insurance Company of America, a New
Jersey corporation, hereby consents to the foregoing Amendment and agrees that
the Guaranty is in full force and effect.

Dated:                                           

 

ESTERLINE TECHNOLOGIES CORPORATION,
a Delaware corporation

By:

 

 

  [Printed Name and Title]